      

EMPLOYMENT AGREEMENT

                This EMPLOYMENT AGREEMENT (the "Agreement"), made as of October
1, 2001 by and among Tyson Foods, Inc., a Delaware corporation (the "Company"),
and Greg Lee, a resident of the State of Arkansas (the "Executive").

RECITALS

                To induce Executive's service as a Group President and Co-Chief
Operating Officer of the Company during the Term (as defined in Section 2
below), the Company desires to provide Executive with compensation and other
benefits on the terms and conditions set forth in this Agreement.

                Executive is willing to accept such employment and perform
services for the Company, on the terms and conditions hereinafter set forth.

                It is therefore hereby agreed by and among the parties as
follows:

>       1.       Employment.

              1.1     Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive during the Term as a Group President and
Co-Chief Operating Officer. In such capacity, Executive shall report to the
Company's Chairman and Chief Executive Officer and shall have the powers,
responsibilities and authorities as are assigned by the Company's Chairman and
Chief Executive Officer.

              1.2     Subject to the terms and conditions of this Agreement,
Executive hereby accepts employment as a Group President and Co-Chief Operating
Officer of the Company as of the date hereof and agrees to devote his full
working time and efforts, to the best of his ability, experience and talent, to
the performance of services, duties and responsibilities in connection
therewith. Executive shall perform such duties and exercise such powers,
commensurate with his position, as the Company's Chairman and Chief Executive
Officer shall from time to time delegate to him on such terms and conditions and
subject to such restrictions as the Company's Chairman and Chief Executive
Officer may reasonably from time to time impose.

              1.3     Except as provided in Section 12 hereof, nothing in this
Agreement shall preclude Executive from engaging, so long as, in the reasonable
determination of the Company's Chairman and Chief Executive Officer, such
activities do not interfere with his duties and responsibilities hereunder, in
charitable and community affairs, from managing any passive investment made by
him in publicly traded equity securities or other property (provided that no
such 

349

--------------------------------------------------------------------------------

investment may exceed 5% of the equity of any publicly traded entity, without
the prior approval of the Company's Chairman and Chief Executive Officer) or
from serving, subject to the prior approval of the Company's Chairman and Chief
Executive Officer, as a member of boards of directors or as a trustee of any
other corporation, association or entity. For purposes of the preceding
sentence, any required approval shall not be unreasonably withheld.

              2.      Term of Employment. Executive's term of employment under
this Agreement shall commence as of the date hereof (the "Effective Date") and,
subject to the terms hereof, shall terminate on such date (the "Termination
Date") which is the earlier of (i) October 1, 2006 or (ii) the termination of
Executive's employment pursuant to this Agreement (the period from the Effective
Date until the Termination Date shall be the "Term"). The Termination Date (and
the Term) shall automatically be extended for an additional year on October 1,
2006 and on each subsequent last day of the Company's fiscal year thereafter
unless (a) Executive's employment has been terminated prior to such day, or (b)
not later than 30 days prior to such day, either party to this Agreement shall
have given written notice to the other party that he or it does not wish to
extend further the Termination Date (and the Term).

              3.      Compensation.

              3.1     Salary. The Company shall pay Executive a base salary
("Base Salary") at the rate of $650,000 per annum during the Term; provided,
however, that commencing on September 29, 2002, the Compensation Committee of
the Company's Board of Directors (the "Compensation Committee") shall, and each
year thereafter shall, review the Executive's annual Base Salary for potential
increase; however, Executive's right to annual increases shall not be
unreasonably denied, and the Base Salary shall not be decreased at any time
during the Term. Base Salary shall be payable in accordance with the ordinary
payroll practices of the Company. Any increase in Base Salary shall constitute
"Base Salary" hereunder.

              3.2     Annual Bonus. It is expressly understood and contemplated
that Executive's bonus plan will be mutually agreed to by the parties hereto for
the Company's fiscal year beginning September 30, 2001 and for each fiscal year
thereafter during the Term. The annual bonus plan shall be driven by and
proportionate to GAAP determined EBIT generated by Company business activities
reporting to Executive.

              3.3     Stock Option Awards. As of the date of approval by the
Compensation Committee, Executive shall receive an option to purchase 60,000
shares of Company Class A common stock at an exercise price equal to the market
price of Company Class A common stock on the date of the grant; the other terms
and conditions of such award 

350

--------------------------------------------------------------------------------

shall be governed by the terms of a stock option award agreement in a form
substantially similar to that presently used by the Company. On the first
business day of each of the Company's 2003, 2004, 2005 and 2006 fiscal years (in
each case so long as the Termination Date has not occurred), the Company shall
award Executive an additional option to acquire 60,000 shares of Company Class A
common stock at an exercise price equal to the market price of Company Class A
common stock on the date of the grant; the other terms and conditions of such
awards shall be governed by the terms of a stock option award agreement in a
form substantially similar to that then used by the Company. The options awarded
pursuant to this Section 3.3 shall be for a term of ten (10) years and shall
vest in one-quarter increments beginning on the second anniversary of the date
of the award and annually thereafter until fully vested.

              3.4     Restricted Stock/Stock Awards.

>               Company Restricted Stock. As of the date of approval by the
> Compensation Committee, Executive shall receive an award of 90,000 shares of
> restricted Company Class A common stock (less any shares withheld to satisfy
> applicable tax withholding requirements) pursuant to a restricted stock award
> agreement in a form substantially similar to that presently used by the
> Company, as follows:

      (i) 15,000 shares of such restricted stock shall be immediately vested and
unrestricted; and

      (ii) 15,000 shares of such restricted stock shall vest in equal increments
over five years beginning on the first anniversary date of the award.

            3.5      Perquisites. During the Term, the Company shall provide
Executive with the following:

      (a) Reimbursement for annual country club dues incurred by Executive
during the Term;

      (b) Use of, and the payment of all reasonable expenses (including, without
limitation, insurance, repairs, maintenance, fuel and oil) for, an automobile.
The monthly lease payment or allowance for such automobile shall be consistent
with the past practices for other executives at the Company;

      (c) Company provided split dollar life insurance with a face amount of no
less than $3,000,000, in a form similar to that provided by the Company to its
other senior executive officers;

351

--------------------------------------------------------------------------------

      (d) Reasonable personal use of the Company-owned aircraft; provided,
however, that Executive's personal use of the Company-owned aircraft shall not
interfere with Company use of the Company-owned aircraft. The Company will
reimburse and gross-up Executive for any and all income tax liability incurred
by Executive in connection with his personal use of the Company-owned aircraft;
and

      (e) Reimbursement from the Company during the Term for costs incurred by
Executive for tax and estate planning advice from an entity recommended by the
Company.

          3.6    Compensation Plans and Programs. Executive shall be eligible to
participate in any compensation plan or program maintained by the Company other
than plans or programs related to (i) Company options; provided, however, that
the limitation in this clause (i) shall not apply in any Company fiscal year
beginning after October 1, 2006 and (ii) restricted stock; provided, however,
that the limitation in this clause (ii) shall not apply in any Company fiscal
year beginning after September 28, 2002 .

          4.      Employee Benefits.

          4.1    Employee Benefit Programs, Plans and Practices. The Company
shall provide Executive during the Term with coverage under all employee pension
and welfare benefit programs, plans and practices (commensurate with his
position in the Company and to the extent permitted under any employee benefit
plan) in accordance with the terms thereof, which the Company generally makes
available to its senior executives.

          4.2    Vacation and Fringe Benefits. Executive shall be entitled to no
less than twenty (20) business days paid vacation in each calendar year (or such
greater time as Company policy permits a person of his employment seniority),
which shall be taken at such times as are consistent with Executive's
responsibilities hereunder. In addition, Executive shall be entitled to the
perquisites and other fringe benefits generally made available to senior
executives of the Company, commensurate with his position with the Company.

          5.      Expenses. Executive is authorized to incur reasonable expenses
in carrying out his duties and responsibilities under this Agreement, including,
without limitation, expenses for travel and similar items related to such duties
and responsibilities. The Company will reimburse Executive for all such expenses
upon presentation by Executive, from time to time, of accounts of such
expenditures (appropriately itemized and approved consistent with the Company's
policy).

352

--------------------------------------------------------------------------------

          6.      Termination of Employment.

          6.1    Termination by the Company Not for Cause or by Executive for
Good Reason.

      (a) The Company may terminate Executive's employment at any time for any
reason. If Executive's employment is terminated prior to the Termination Date,
as that date may be extended from time to time under the terms of Section 2
hereof, (i) by the Company (other than for Cause (as defined in Section 6.2(c)
hereof) or by reason of Executive's death or Permanent Disability (as defined in
Section 6.1(d) hereof)), or (ii) by the Executive for Good Reason (as defined in
Section 6.1(c) hereof) prior to the Termination Date, Executive shall receive
the following items and payments:

      (i) An amount (the "Termination Amount") in lieu of any Bonus in respect
of all or any portion of the fiscal year in which such termination occurs and
any other cash compensation, which Termination Amount shall be payable in a
single lump sum within thirty (30) days following the date of such termination.
The Termination Amount shall consist of an amount equal to the sum of (x) three
(3) times Executive's Base Salary for the fiscal year immediately preceding the
year in which such termination occurs plus (y) three (3) times Executive's Bonus
for the fiscal year immediately preceding the year in which such termination
occurs;

      (ii) Executive shall be entitled to receive a cash lump sum payment in
respect of accrued but unused vacation days (the "Vacation Payment") and to Base
Salary earned but not yet paid (the "Compensation Payment");

      (iii) Any then unvested restricted stock and/or time-vesting stock option
awards previously granted to Executive by the Company, including, without
limitation, those grants set forth in Sections 3.3 and 3.4 hereof, shall become
immediately one-hundred percent vested. Any portion of a time-vesting stock
option award accelerated pursuant to this Section 6.1(a) shall be exercisable
pursuant to the terms of the stock option plan and the stock option award
agreement applicable to such award; and

      (iv) Any other benefits due to Executive pursuant to the terms of any
employee benefit plan or policy maintained generally for employees or a group of
management employees.

353

> --------------------------------------------------------------------------------

 

      (b) The Vacation Payment and the Compensation Payment shall be paid by the
Company to Executive within 30 days after the termination of Executive's
employment by check payable to the order of Executive or by wire transfer to an
account specified by Executive.

      (c) For purposes of this Agreement, "Good Reason" shall mean any of the
following (without Executive's express prior written consent):

                  (i) Any material breach by the Company of this Agreement,
including any material reduction by the Company of Executive's, title, duties or
responsibilities (except in connection with the termination of Executive's
employment for Cause, as a result of Permanent Disability, as a result of
Executive's death or by Executive other than for Good Reason); or

                  (ii) A reduction by the Company in Executive's Base Salary,
other than a reduction which is part of a general salary reduction program
affecting senior executives of the Company generally; or

      (iii) Any change by the Company of the Executive's place of employment to
a location more than fifty (50) miles from the Company's headquarters.

          6.2    Discharge for Cause; Voluntary Termination by Executive;
Termination Because of Death or Permanent Disability.

      (a) The Company shall have the right to terminate the employment of
Executive for Cause. In the event that Executive's employment is terminated
prior to the Termination Date (i) by the Company for Cause, or (ii) by Executive
other than (A) for Good Reason or (B) as a result of the Executive's Permanent
Disability or death, Executive shall only be entitled to receive the
Compensation Payment and the Vacation Payment. Executive shall not be entitled,
among other things, to the payment of any Bonus in respect of all or any portion
of the fiscal year in which such termination occurs, but shall be entitled to
the payment of any unpaid bonus earned with respect to any prior fiscal year.
After the termination of Executive's employment under this Section 6.2, the
obligations of the Company under this Agreement to make any further payments, or
provide any benefits specified herein, to Executive shall thereupon cease and
terminate.

      (b) If Executive's employment is terminated as a result of Executive's
Permanent Disability or death:

354

--------------------------------------------------------------------------------

      (i) Executive shall be entitled to receive the annual bonus described in
Section 3.2 hereof prorated to the date of Executive's Permanent Disability or
death;

      (ii) Any then unvested restricted stock and/or time-vesting stock option
awards previously granted to Executive by the Company, including, without
limitation, those grants set forth in Sections 3.3 and 3.4 hereof, shall become
immediately one-hundred percent vested; provided, however that in the event of
Executive's death future option awards shall; and

      (iii) The Executive shall receive any other benefits due to Executive
pursuant to the terms of any employee benefit plan or policy maintained
generally for employees or a group of management employees

      (c) As used herein, the term "Cause" shall be limited to (i) willful
malfeasance, willful misconduct or gross negligence by Executive in connection
with his employment, (ii) willful and continuing refusal by Executive to perform
his duties hereunder or any lawful direction of the Company's Board of Directors
(the "Board"), after notice of any such refusal to perform such duties or
direction was given to Executive and Executive is provided a reasonable
opportunity to cure such deficiency, (iii) any material breach of the provisions
of Section 12 of this Agreement by Executive or any other material breach of
this Agreement by Executive after notice of any such breach and an opportunity
to cure such breach or (iv) the conviction of Executive of any (A) felony or
(B) a misdemeanor involving moral turpitude. Termination of Executive pursuant
to this Section 6.2 shall be made by delivery to Executive of a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the then members of the Board at a meeting of the Board called and held for the
purpose (after 30 days prior written notice to Executive and reasonable
opportunity for Executive to be heard before the Board prior to such vote),
finding that in the reasonable judgment of the Board, Executive was guilty of
conduct set forth in any of clauses (i) through (iv) above and specifying the
particulars thereof.

      (d) For purposes of this Agreement "Permanent Disability" shall have the
same meaning ascribed thereto in the Company's Long-Term Disability Benefit Plan
applicable to senior executive officers as in effect on the date hereof.

          7.      Mitigation of Damages. Executive shall not be required to
mitigate damages or the amount of any payment provided for under this Agreement
by seeking other employment or otherwise after the termination of his
employment 

355

--------------------------------------------------------------------------------

hereunder, and any amounts earned by Executive, whether from self-employment, as
a common-law employee or otherwise, shall not reduce the amount of any
Termination Amount otherwise payable to him.

          8.      Notices. All notices or communications hereunder shall be in
writing, addressed as follows:



To the Company:

Tyson Foods, Inc.

 

2210 Oaklawn Drive

 

Springdale, Arkansas 72762-6999

 

FAX: (501) 290-4028

 

Attn: Chairman and Chief Executive Officer

   

with a copy to:      

Tyson Foods, Inc.

 

2210 Oaklawn Drive

 

Springdale, Arkansas 72762-6999

 

FAX: (501) 290-4028

 

Attn:      General Counsel

   

To Executive:

Greg Lee

 

4553 Crossover Road

 

Springdale, Arkansas 72764

 

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.

          9.      Separability; Legal Fees. If any provision of this Agreement
shall be declared to be invalid or unenforceable, in whole or in part, such
invalidity or unenforceability shall not affect the remaining provisions hereof
which shall remain in full force and effect. Each party hereto shall be solely
responsible for any and all legal fees incurred by him or it in connection with
this Agreement, including the enforcement. In the event the Executive is
required to bring any action to enforce rights or to collect monies due under
this Agreement and is successful in such action, the Company shall reimburse the
Executive for all of Executive's reasonable attorneys' fees and expenses in
preparing, investigating and pursuing such action.

          10.      Assignment. This Agreement shall be binding upon and inure to
the benefit of the heirs and representatives of Executive and the assigns and
successors of the Company, but neither this Agreement nor any rights or
obligations hereunder shall be assignable or otherwise subject to hypothecation
by Executive (except by will or by operation of the 

356

--------------------------------------------------------------------------------

laws of intestate succession) or by the Company, except that the Company may
assign this Agreement to any successor (whether by merger, purchase or
otherwise) to the stock, assets or business(es) of the Company.

> 11.      Amendment. This Agreement may only be amended by written agreement of
> the parties hereto.

          12.      Nondisclosure of Confidential Information; Non-Competition;
Non-Disparagement.

      (a) Executive shall not, without the prior written consent of the Company,
use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information (as
defined below) pertaining to the business of the Company or any of its
affiliates, except (i) while employed by the Company, in the business of and for
the benefit of the Company, or (ii) when required to do so by a court of
competent jurisdiction, by any governmental agency having supervisory authority
over the business of the Company, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order Executive to
divulge, disclose or make accessible such information. For purposes of this
Section 12(a), "Confidential Information" shall mean non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and other
non-public, proprietary and confidential information of the Company or its
affiliates (the "Restricted Group") or customers, that, in any case, is not
otherwise available to the public (other than by Executive's breach of the terms
hereof).

      (b) During the Term and for one (1) year thereafter, Executive agrees
that, without the prior written consent of the Company, (A) he will not,
directly or indirectly, in the United States, participate in any Position (as
defined below) in any business which is in direct competition with any business
of the Restricted Group and (B) he shall not, on his own behalf or on behalf of
any person, firm or company, directly or indirectly, solicit or offer employment
to any person who has been employed by the Restricted Group at any time during
the 12 months immediately preceding such solicitation, and (C) he shall not, on
his own behalf or 

357

--------------------------------------------------------------------------------

on behalf of any person, firm or company, solicit, call upon, or otherwise
communicate in any way with any client, customer, prospective client or
prospective customer of the Company or of any member of the Restricted Group for
the purposes of causing or of attempting to cause any such person to purchase
products sold or services rendered by the Company or by any member of the
Restricted Group from any person other than the Company or any member of the
Restricted Group. The term "Position" shall include, without limitation, a
partner, director, holder of more than 5% of the outstanding voting shares,
principal, executive, officer, manager or any employment or consulting position.
It is acknowledged and agreed that the scope of the clause as set forth above is
essential, because (i) a more restrictive definition of "Position" (e.g.
limiting it to the "same" position with a competitor) will subject the Company
to serious, irreparable harm by allowing competitors to describe positions in
ways to evade the operation of this clause, and substantially restrict the
protection sought by the Company, and (ii) by the allowing Executive to escape
the application of this clause by accepting a position designated as a "lesser"
or "different" position with a competitor, the Company is unable to restrict the
Executive from providing valuable information to such competing company to the
harm of the Company.

      (c) Executive agrees that he will not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement that is likely to have the effect of undermining or disparaging the
reputation of the Company or any member of the Restricted Group, or their good
will, products, or business opportunities, or that is likely to have the effect
of undermining or disparaging the reputation of any officer, director, agent,
representative or employee, past or present, of the Company or any member of the
Restricted Group. Company agrees that it shall not, directly or indirectly,
engage in any conduct or make any statement that is likely to have the effect of
undermining or disparaging the reputation of Executive.

      (d) For purposes of this Section 12, a business shall be deemed to be in
competition with the Restricted Group if it is principally involved in the
purchase, sale or other dealing in any property or the rendering of any service
purchased, sold, dealt in or rendered by the Restricted Group as a material part
of the business of the Restricted Group within the same geographic area in which
the Restricted Group effects such purchases, sales or dealings or renders such
services. Nothing in this Section 12 shall be construed so as to preclude
Executive from investing in any company pursuant to the provisions of Section
1.3 hereof.

358

--------------------------------------------------------------------------------

      (e) Executive and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
modified. Executive agrees that any breach of the covenants contained in this
Section 12 would irreparably injure the Company. Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it or they may
have in law or in equity, cease making any payments otherwise required by this
Agreement and obtain an injunction against Executive from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Executive.

          13.      Beneficiaries; References. Executive shall be entitled to
select (and change, to the extent permitted under any applicable law) a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following Executive's death, and may change such election, in either
case by giving the Company written notice thereof. In the event of Executive's
death or a judicial determination of his incompetence, reference in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative. Any reference to the
masculine gender in this Agreement shall include, where appropriate, the
feminine.

          14.      Survivorship. The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations. In
particular, the provisions of Section 12 hereunder shall remain in effect as
long as is necessary to give effect thereto.

          15.      Governing Law. This Agreement shall be construed, interpreted
and governed in accordance with the laws of Arkansas, without reference to rules
relating to conflicts of law.

          16.      Effect on Prior Agreements. This Agreement contains the
entire understanding among the parties hereto and supersedes in all respects any
prior or other agreement or understanding among the parties or any affiliate or
predecessor of the Company and Executive with respect to Executive's employment,
including but not limited to any severance arrangements. Under no circumstances
shall Executive be entitled to any other severance payments or benefits of any
kind, except for the payments and benefits described herein.

359

--------------------------------------------------------------------------------

          17.      Withholding. The Company shall be entitled to withhold from
payment any amount of withholding required by law.

          18.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.

 

360

--------------------------------------------------------------------------------

 

>       IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
> the day and year first above written.

 



TYSON FOODS, INC.



By:              /s/ John Tyson

Name:         John Tyson

Title:           Chairman and Chief Executive Officer



                  /s/ Greg Lee

                  Greg Lee

 

361

--------------------------------------------------------------------------------

 